         Case 1:18-cv-05429-CAP Document 1 Filed 11/29/18 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

David Bryant,                            )
                                         )
             Plaintiff                   )               Civil Action No.
                                         )
v.                                       )
                                         )
Snipes Enterprises, LLC and James        )
H. Snipes Jr.,                           )            Jury Trial Demanded
                                         )
             Defendants.                 )



                                COMPLAINT

      COMES NOW, Plaintiff David Bryant (“Mr. Bryant” or “Plaintiff”) and

brings this Complaint, pursuant to the Fair Labor Standards Act, 29 U.S.C. § 207

(“FLSA”) against the above-named Defendants as follows:

                          JURISDICTION AND VENUE

                                             1.

      This Court has subject matter jurisdiction over this matter, which arises

under federal law, pursuant to 28 U.S.C. § 1331.

                                             2.

      Venue is proper in this Court because the violations of Plaintiff’s rights

alleged herein were committed in this division of this judicial district.




                                          1
         Case 1:18-cv-05429-CAP Document 1 Filed 11/29/18 Page 2 of 6




                                     PARTIES

                                          3.

      Mr. Bryant is a former employee of Snipes Enterprises, LLC. Mr. Bryant is

a citizen of the United States who submits himself to the jurisdiction of this

Court.

                                          4.

      Defendant Snipes Enterprises, LLC (“Snipes”) is a Georgia corporation that

provides drywall repair services in Norcross, Georgia. Snipes may be served

with the summons and complaint by personal service on its Registered Agent,

James H. Snipes Jr., whose office is located at 6174 Wandering Way, Norcross,

Georgia 30093. This Court has personal jurisdiction over Snipes.

                                          5.

      During each of the three years preceding the filing of this complaint,

Snipes’ gross annual sales were greater than $500,000.

                                          6.

      During each of the three years preceding the filing of this complaint,

Snipes engaged in interstate commerce.

                                          7.

      Defendant James H. Snipes Jr. (“Mr. Snipes”) owns and operates Snipes

and actively manages the operations of the company.



                                         2
         Case 1:18-cv-05429-CAP Document 1 Filed 11/29/18 Page 3 of 6




                                          8.

      As the owner and manager of Snipes, Mr. Snipes determines and controls

the company’s methods of compensating its employees, including Mr. Bryant.



                           FACTUAL ALLEGATIONS

                                          9.

      From November 1, 2015 until July of 2018, Snipes and Mr. Snipes

(collectively “Defendants”) employed Mr. Bryant as a loader, unloader,

deliverer, and installer of drywall.

                                          10.

      From the date of his hire to approximately January 1, 2017, Defendants

paid Mr. Bryant $15.00 per hour.

                                          11.

      During this period, Mr. Bryant worked an average of 55 hours per week

for Defendants.

                                          12.

      Defendants did not pay Mr. Bryant time and a half his regular hourly rate

for his working hours over 40 per week.




                                          3
         Case 1:18-cv-05429-CAP Document 1 Filed 11/29/18 Page 4 of 6




                                           13.

      From approximately January 1, 2017 until January 1, 2018, Defendants

paid Mr. Bryant $17.50 per hour.

                                           14.

      During this period, Mr. Bryant worked an average of 55 hours per week

for Defendants.

                                           15.

      Defendants did not pay Mr. Bryant time and a half his regular hourly rate

for his working hours over 40 per week.

                             SUBSTANTIVE CLAIM

                                FLSA Overtime Pay

                                           16.

      By this reference, Plaintiff incorporates his factual allegations as if fully set

forth herein.

                                           17.

      The FLSA requires employers to compensate covered employees time and

a half of their regular rates of pay for hours worked over 40 in a workweek.




                                          4
           Case 1:18-cv-05429-CAP Document 1 Filed 11/29/18 Page 5 of 6




                                         18.

      During the three years preceding the filing of this Complaint, Snipes was a

covered employer subject to the overtime pay requirement under the FLSA and

applicable Department of Labor regulations.

                                         19.

      During the three years preceding the filing of this Complaint, Mr. Bryant

was not subject to any exemption from overtime pay under the FLSA and

applicable Department of Labor regulations.

                                         20.

      Defendants violated the FLSA by failing to pay Mr. Bryant proper

overtime pay for his working hours in excess of 40 per week.

                                         21.

      Defendants’ violation of the FLSA described above was willful.

                                         22.

WHEREFORE, Plaintiff respectfully requests the following relief:

      a)      That a trial by jury be had on all issues for which a jury trial is

permitted under law;

      b)      That unpaid overtime wages and liquidated damages as permitted

by the FLSA be awarded to Plaintiff;




                                        5
             Case 1:18-cv-05429-CAP Document 1 Filed 11/29/18 Page 6 of 6




       c)       That attorney's fees and expenses of litigation be awarded to

Plaintiff;

       d)       That pre-judgment interest be awarded; and

       e)       That the Court award such other relief as the Court deems just and

proper.

       Respectfully submitted, this November 28, 2018.



                                              /s/ James Radford
                                              James Radford
                                              Georgia Bar No. 108007
                                              Seungeun April Lee
                                              Georgia Bar No. 487634
                                              Counsel for Plaintiff
                                              Radford & Keebaugh, LLC
                                              315 W. Ponce de Leon Ave.
                                              Suite 1080
                                              Decatur, Georgia 30030
                                              (678) 271-0302
                                              james@decaturlegal.com
                                              april@decaturlegal.com




                                          6
